[Cite as State v. Watson, 2019-Ohio-4385.]
                                   IN THE COURT OF APPEALS OF OHIO
                                      FOURTH APPELLATE DISTRICT
                                           MEIGS COUNTY


STATE OF OHIO,                                             :

       Plaintiff-Appellee,                                 : Case Nos. 18CA20 & 18CA21

       vs.                                                 :

BROOK N. WATSON,                                           : DECISION AND JUDGMENT ENTRY


       Defendant-Appellant.                                :

_________________________________________________________________

                                                 APPEARANCES:

Jenny M. Evans, Gallipolis, Ohio, for appellant.1

James K. Stanley, Meigs County Prosecuting Attorney, Pomeroy, Ohio, for appellee.

CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 10-15-19
ABELE, J.

         {¶ 1} This is an appeal from a Meigs County Common Pleas Court judgment of conviction and

 sentence. Brook N. Watson, defendant below and appellant herein, asserts that the trial court erred in

 imposing sentence and assigns three errors for review:

                  FIRST ASSIGNMENT OF ERROR:

                  “THE TRIAL COURT ERRED IN SENTENCING MS. WATSON TO
                  ONE YEAR SHY OF THE MAXIMUM SENTENCE (22 OUT OF 23
                  YEARS BEING 96.7% OF THE MAXIMUM SENTENCE) WITHOUT
                  SPECIFIC FINDINGS OF FACT JUSTIFYING THE COURT’S
                  SENTENCING CONSIDERATIONS AND CONCLUSIONS.”


         1
             Different counsel represented appellant during the trial court proceedings.
MEIGS, 18CA20 & 18CA21                                                                       2


              SECOND ASSIGNMENT OF ERROR:

              “THE TRIAL COURT ERRED IN SENTENCING MS. WATSON TO
              MAXIMUM, CONSECUTIVE SENTENCES FOR ALLEGATIONS
              STEMMING FROM THE SAME INCIDENT WITHOUT SPECIFIC
              FINDINGS OF FACT JUSTIFYING THE CONSECUTIVE
              SENTENCING CONSIDERATIONS.”

              THIRD ASSIGNMENT OF ERROR:

              “THE   TRIAL COURT       RELIED UPON    IMPERMISSIBLE
              SENTENCING CONSIDERATIONS BY: USING DEFENDANT’S
              UNVERIFIED CRIMINAL HISTORY WITHOUT A PRE-SENTENCE
              INVESTIGATION REPORT AND CONSIDERING TESTIMONY
              REGARDING ALLEGATIONS NOT CONTAINED IN HER
              CHARGE/CONVICTION, DISCOVERY OR PRESENTED TO THE
              DEFENSE PRIOR TO ITS INTRODUCTION AT SENTENCING.”

        {¶ 2} On November 6, 2017, a Meigs County Grand Jury reviewed evidence obtained after a

March 28, 2017 traffic stop and returned an indictment that charged appellant with: (1) one count of

tampering with evidence (R.C. 2921.12(A)(1)), a third-degree felony; (2) one count of illegal

conveyance of drugs (alprazolam) onto the grounds of a detention facility (R.C. 2921.36), a

third-degree felony; (3) one count of possession of drugs (heroin) (R.C. 2925.11(A) & (C)(6)(a)), a

fifth-degree felony; and (4) one count of possession of drugs (alprazolam) (R.C. 2925.11(A) &

(C)(2)(a)), a first-degree misdemeanor.

        {¶ 3} Also on November 6, 2017, a Meigs County Grand Jury reviewed evidence obtained after

an April 14, 2017 traffic stop and returned an indictment that charged appellant with two counts of

possession of drugs (oxycodone and fentanyl)(R.C. 2925.11(A) & (C)(1)(a)), both fifth-degree

felonies.

        {¶ 4} On March 15, 2018, the Meigs County Grand Jury reviewed additional evidence
MEIGS, 18CA20 & 18CA21                                                                         3

regarding yet another allegation that, on March 7, 2018, appellant, along with co-defendants Nathan

Grimm and Merissa Starcher, kidnapped, assaulted, and raped the victim before they drove her to a

wooded area and Grimm shoved the victim off a cliff. After considering the evidence, the grand

jury returned an indictment that charged appellant with (1) one count of felonious assault (R.C.

2903.11(A)(1)), a second-degree felony; (2) one count of kidnapping (R.C. 2905.01(A)(3)), a

first-degree felony; (3) one count of conspiracy (R.C. 2923.01(A)(2)), a first-degree felony; (4) one

count of complicity to attempted murder (R.C. 2923.03(A)(2)), a first-degree felony; and (5) one

count of complicity to rape (R.C. 2923.03(A)(2)), a first-degree felony.

        {¶ 5} Initially, appellant pleaded not guilty in all three cases. However, on September 25,

2018 appellant pleaded guilty to the charges of felonious assault and kidnapping (Case No.

18CR073). In exchange for the guilty pleas, appellee agreed to dismiss the charges of conspiracy,

complicity to rape and complicity to attempted murder. Appellant also pleaded guilty to the illegal

conveyance of drugs onto the grounds of a detention facility and the possession of drugs (Case No.

17CR151). In exchange for appellant’s guilty pleas, appellee agreed to dismiss the charges of

tampering with evidence and the possession of drugs. Finally, in exchange for appellant’s guilty

pleas in Case No. 17CR151 and Case No. 18CR073, appellee agreed to dismiss the two counts of

possession of drugs (Case No. 17CR178).

        {¶ 6} At the September 27, 2018 sentencing hearing, appellee provided to the trial court the

underlying facts in each case. The appellee stated that appellant either had a previous romantic

relationship with, or romantic feelings for, David McMillan, with whom the victim resided with at

that time. McMillan allegedly told appellant that “he wanted the victim to be * * * evicted from the

property.” Appellee alleged that the victim overheard appellant, Grimm, and Starcher plan the
MEIGS, 18CA20 & 18CA21                                                                          4

assault the day before it occurred, and that appellant served as the “ringleader” and “she was the one

who engaged them to participate in the conspiracy to * * * assault [the victim] and to kidnap her

from that residence and to drive her out to * * * Forked Run and to push her off the cliff in an

attempt to kill her. Throughout that morning, uh she was assaulted by all three individuals with

various items. * * * she indicated to me * * * a broom, a baseball bat, and some sort of small

sledgehammer. * * * During that time * * * [appellant] also maced her [the victim] in the face,

which also caused * * * serious physical harm to her person at that time. * * * anything that

[appellant] wanted either Nathan Grimm or Merissa Starcher to do to the victim in this case; the

victim said that they did it um because she was asking them to. Um, if not for [appellant,] Merissa

Starcher and Nathan Grim would have had no reason to engage in this conduct, this type of conduct

and to this degree * * * with the victim. Uh, they certainly knew her but they didn’t have the sort

of, I guess, animosity towards her that [appellant] did at that time.” Appellee also stated that the

victim had received “death threats” and had “disappeared.”

        {¶ 7} At this point, the appellee recited the plea agreement into the record. After the trial

court fully informed appellant of her various rights that she would waive as a result of her guilty

pleas, and after the court thoroughly ascertained the voluntariness of her pleas, the court accepted

appellant’s guilty pleas and found her guilty. The court then sentenced appellant to serve thirty-six

months in prison for the illegal conveyance charge and twelve months for the possession charge

(Case No. 17CR151) to be served concurrently with each other, but consecutively to the sentence

imposed in Case No. 18CR073. In Case No. 18CR073, the court sentenced appellant to serve eight

years in prison on the felonious assault charge and eleven years on the kidnapping charge, to be

served consecutively to each other and consecutively to the sentence in Case No. 17CR151, for a
MEIGS, 18CA20 & 18CA21                                                                               5

total sentence of twenty-two years. Also, pursuant to the terms of the plea agreement, appellee

moved to dismiss: (1) two counts of possession (Case No. 17CR178), (2) the charges of tampering

and possession (Case No. 17CR151), and (3) the charges of conspiracy to attempted murder and

conspiracy to rape (Case No. 18CR073).

        {¶ 8} Also, at the sentencing hearing, some discussion occurred that addressed the fact that

co-defendant Nathan Grimm, who actually pushed the victim off the cliff, received a lesser fifteen

year sentence. Appellee maintained, however, that although Grimm admitted to the attempt to kill

the victim, the “only reason he tried to kill her was because he was engaged in this conspiracy with

appellant. He had no independent conflict with uh the victim that the State’s aware of that would

cause him to engage in felonious assault, kidnapping, and attempted murder. * * * [H]e did that at

the request * * * of [appellant] to engage in that conduct and that behavior.”

        {¶ 9} This appeal followed.

                                                    I.

        {¶ 10} In her first assignment of error, appellant asserts that the trial court erred in sentencing

appellant to serve one year less than the maximum prison sentence without setting forth specific

findings of fact to justify the court’s sentencing considerations and conclusions. Appellee, however,

correctly contends that “maximum sentences do not require specific findings.” State v. Sawyer, 4th

Dist. Meigs No. 16CA2, 2017-Ohio-1433, ¶ 16, citing State v. McClain, 4th Dist. Pickaway No.

13CA17, 2014-Ohio-4192, ¶ 36; State v. Lister, 4th Dist. Pickaway No. 13CA15, 2014-Ohio-1405, ¶

10, citing State v. White, 2013-Ohio-4225, 997 N.E.2d 629, (1st Dist.), ¶ 7.

        {¶ 11} R.C. 2953.08 provides for appeals based on felony sentencing guidelines. Pursuant

to R.C. 2953.08(G)(2), an appellate court may increase, reduce, modify, or vacate and remand a
MEIGS, 18CA20 & 18CA21                                                                           6

challenged felony sentence if the court clearly and convincingly finds either “that the record does not

support the sentencing court’s findings” under the specified statutory provisions, or “the sentence is

otherwise contrary to law.” State v. Mitchell, 4th Dist. Meigs No. 13CA13, 2015-Ohio-1132, ¶ 11;

State v. Brewer, 4th Dist. Meigs No. 14CA1, 2014-Ohio-1903, at ¶ 37.

        {¶ 12} R.C. 2929.11 requires that when a court determines a sentence for a felony offender,

the court shall be guided by the overriding purposes of felony sentencing, which is to protect the

public from future crime and to punish the offender using the minimum sanctions to accomplish

those purposes without imposing an unnecessary burden on state or local government resources.

“To achieve those purposes, the sentencing court shall consider the need for incapacitating the

offender, deterring the offender and others from future crime, rehabilitating the offender, and making

restitution to the victim of the offense, the public, or both.” R.C. 2929.11. R.C. 2929.12 provides

a non-exhaustive list of factors a trial court must consider when determining the seriousness of the

offense and the likelihood that the offender will commit future offenses. Sawyer at ¶ 17; Lister at

¶ 15. Although a trial court is required to consider the R.C. 2929.12 factors, “the court is not

required to ‘use specific language or make specific findings on the record in order to evince the

requisite consideration of the applicable seriousness and recidivism factors (of R.C. 2929.12)’”

Sawyer at ¶ 19, citing State v. Latimer, 11th Dist. Portage No. 2011-P-0089, 2012-Ohio-3745, ¶ 18,

quoting State v. Webb, 11th Dist. Lake No. 2003-L-078, 2004-Ohio-4198, ¶ 10, quoting State v.

Arnett, 88 Ohio St. 3d 208, 215, 724 N.E.2d 793 (2000). “[A] maximum sentence is not contrary to

law when it is within the statutory range and the trial court considered the statutory principles and

purposes of sentencing as well as the statutory seriousness and recidivism factors.” Sawyer at ¶ 20,

quoting State v. Talley, 2016-Ohio-8010, 74 N.E.3d 868, ¶ 15 (2d Dist.).
MEIGS, 18CA20 & 18CA21                                                                             7

        {¶ 13} Our review of the record reveals that the trial court did, in fact, consider the pertinent

statutory principles and purposes of sentencing, as well as consider the R.C. 2929.11 and 2929.12

seriousness and recidivism factors, before it sentenced appellant to serve sentences that are within

the permissible statutory range. As such, we believe that the record supports the trial court’s

sentence and is not clearly and convincingly contrary to law.

        {¶ 14} Accordingly, based upon the foregoing reasons, we overrule appellant’s first

assignment of error.

                                                   II.

        {¶ 15} In her second assignment of error, appellant asserts that the trial court erred by

sentencing appellant to serve maximum, consecutive sentences for acts that stem from the same

incident, without providing specific findings of fact to justify the consecutive sentences.

        {¶ 16} Under the tripartite procedure set forth in R.C. 2929.14(C)(4) for imposing

consecutive sentences, a trial court must find that (1) consecutive sentences are necessary to protect

the public from future crime or to punish the offender; (2) consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the offender poses to

the public; and (3) that one of three circumstances specified in the statute applies. See State v.

Baker, 4th Dist. Athens No. 13CA18, 2014-Ohio-1967, ¶ 35-36. The three circumstances are:


        (a) The offender committed one or more of the multiple offenses while the offender
        was awaiting trial or sentencing, was under a sanction imposed pursuant to section
        2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release control
        for a prior offense.

        (b) At least two of the multiple offenses were committed as part of one or more
        courses of conduct, and the harm caused by two or more of the multiple offenses so
        committed was so great or unusual that no single prison term for any of the offenses
MEIGS, 18CA20 & 18CA21                                                                            8

        committed as part of any of the courses of conduct adequately reflects the seriousness
        of the offender’s conduct.

        (c) The offender’s history of criminal conduct demonstrates that consecutive
        sentences are necessary to protect the public from future crime by the offender.

        R.C. 2929.14(C)(4)(a)-(c).

        {¶ 17} A trial court must make these findings at the sentencing hearing and incorporate its

findings in its sentencing entry. State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d
659, syllabus. “The trial court need not use talismanic words to comply with R.C. 2929.14(C)(4),

but it must be clear from the record that the trial court actually made the required findings.” State v.

Campbell, 4th Dist. Adams No. 13CA969, 2014-Ohio-3860, at ¶ 25. Further, although a trial court

must make the required findings before it imposes consecutive sentences, the court is not required,

under R.C. 2929.14(C)(4), to state reasons to support its findings to impose consecutive sentences.

Bonnell at syllabus. Moreover, this court has held that a trial court is under no obligation to make

specific findings under the various factors set forth in these statutes. See State v. Kulchar, 4th Dist.

Athens No. 10CA6, 2015-Ohio-3703, ¶ 47.

        {¶ 18} In the case sub judice, we reject appellant’s contention that the consecutive sentences

are contrary to law and unsupported by the record. Here, the trial court considered the record, oral

statements, the impact on the victim, the plea agreement, the R.C. 2929.11 principles and purposes

of sentencing, and the court also balanced the R.C. 2929.12 seriousness and recidivist factors. In

Case No. 17CR151 and Case No. 18CR073, the court indicated that the sentence must be served

consecutively to the sentence imposed in the reciprocal case, and stated: “The Court makes the

appropriate findings to impose said consecutive sentence as required by Section 2929.14(C)(4) of the

Revised Code.” In particular, the trial court determined that consecutive sentences are necessary to
MEIGS, 18CA20 & 18CA21                                                                             9

protect the public from future crime and to punish the offender. Obviously, the court recognized the

serious and egregious conduct that appellant engaged in and believed that consecutive sentences are

appropriate and warranted.       The court also determined that consecutive sentences are not

disproportionate to the seriousness of the appellant’s conduct and to the danger that appellant poses

to the public. Moreover, the trial court (1) determined that appellant committed at least two of the

offenses as part of a course of conduct, and (2) in view of the harm appellant caused, no single prison

term will adequately reflect the seriousness of appellant’s conduct.

        {¶ 19} Appellant also argues that Crim.R.32(A)(4) specifically states that the court “shall

* * * [i]n serious offenses, state its statutory findings and give reasons supporting those findings if

appropriate.”    In Bonnell, the Supreme Court of Ohio addressed the interplay between R.C.

2929.14(C)(4) and Crim.R. 32(A)(4) and wrote “R.C. 2929.14(C)(4) requires the trial court to make

statutory findings prior to imposing consecutive sentences, and Crim.R. 32(A)(4) therefore directs

the court to state those findings at the time of imposing sentence. Bonnell at ¶ 26. As to where

those findings are made, the court continued:

        “When imposing consecutive sentences, a trial court must state the required findings
        as part of the sentencing hearing, and by doing so it affords notice to the offender and
        to defense counsel. See Crim.R.32(A)(4). And because a court speaks through its
        journal, State v. Brooke, 113 Ohio St. 3d 199, 2007-Ohio-1533, 863 N.E.2d 1024, ¶
        47, the court should also incorporate its statutory findings into the sentencing entry.
        However, a word-for-word recitation of the language of the statute is not required,
        and as long as the reviewing court can discern that the trial court engaged in the
        correct analysis and can determine that the record contains evidence to support the
        findings, consecutive sentences should be upheld.”

Id. at ¶ 29; Campbell, supra, at ¶ 25; State v. Gray, 8th Dist. Cuyahoga No. 98970,

2014–Ohio–4668; State v. Greene, 8th Dist. Cuyahoga No. 100542, 2014–Ohio–3713. In the case

sub judice, after our review, we conclude that the trial court properly imposed consecutive sentences
MEIGS, 18CA20 & 18CA21                                                                              10

and the sentence is not contrary to law.

        {¶ 20} Accordingly, based upon the foregoing reasons, we overrule appellant’s second

assignment of error.

                                                    III.

        {¶ 21} In her final assignment of error, appellant asserts that the trial court improperly relied

upon numerous impermissible sentencing considerations. In particular, appellant argues, inter alia,

that the court used an unverified criminal history without a pre-sentence investigation report,

considered testimony or statements regarding various allegations that are not contained in appellant’s

charges, convictions, discovery or presented to the defense prior to sentencing, and also failed to

fully consider and credit the fact that appellant did not actually push the victim off the cliff.

        {¶ 22} Appellant claims that the trial court weighed her history of drug addiction against her,

but failed to consider whether she had received or engaged in drug treatment. Thus, appellant

reasons, the court “could not have supported its alleged inferred conclusion that her imprisonment

was necessary to protect the public from future crime or punish the defendant.” Our review,

however, reveals that appellant engaged in numerous serious, multiple acts of criminal conduct,

regardless of her history of addiction or treatment. Numerous other reasons exist to incarcerate

appellant in order to protect the public other than her involvement with, or her treatment for, the

abuse of controlled substances.

        {¶ 23} Next, appellant asserts that the trial court failed to fully take her conduct into account

because, as she points out, she did not actually physically push the victim off the cliff or use a deadly

weapon.     Thus, appellant argues, the victim did not suffer injuries as a result of appellant’s

participation in the assault. However, appellee points out that the felonious assault conviction is not
MEIGS, 18CA20 & 18CA21                                                                        11

based on serious physical harm caused from the push off the cliff, but rather for causing, or

attempting to cause, serious physical harm by beating the victim with a deadly weapon (broom, bat

or sledgehammer) and using pepper spray on the victim’s eyes. R.C. 2923.11(A) defines a deadly

weapon as “any instrument, device, or thing capable of inflicting death, and designed or specifically

adapted for use as a weapon, or possessed, carried, or used as a weapon.” The use of these objects

to inflict harm in the manner in which the crimes were committed satisfy the statutory requirement.

        {¶ 24} Appellant also contends, citing State v. McDaniel, 141 Ohio App. 3d 487, 751 N.E.2d
1078 (2001), that (1) the appellee’s statements do not support the view that the victim unwillingly

got into the car; and (2) although the prosecution charged appellant with kidnapping and not

attempted murder, the appellee nevertheless appeared to argue that appellant’s actions exhibited an

intent to kill the victim. Thus, appellant argues, rather than cause harm to the victim, appellant

merely intended that the victim “have a cold walk home.” However, we first point out that, at the

change of plea hearing, appellant stipulated that sufficient evidence established the offense of

kidnapping, which includes using force to remove the victim from the place where the victim was

found. Second, the statements indicate that appellant intended to cause the victim serious physical

harm. Thus, statements concerning the nature of harm inflicted on the victim are appropriate

matters for the court to consider in determining the appellant’s sentence.

        {¶ 25} Appellant also asserts that appellee should not have argued that appellant did not

display remorse because, she maintains, appellant actually checked to see whether the victim was

alive before she left the scene. However, we point out that when given an opportunity to address the

court, appellant did not express remorse for her crimes. Moreover, even her own trial counsel

acknowledged that no one climbed over the cliff to assist the victim.
MEIGS, 18CA20 & 18CA21                                                                          12

        {¶ 26} Appellant also argues that, although appellee did not charge her with threatening the

victim or with preventing the victim from appearing at the sentencing hearing, appellee indicated that

the victim had received death threats and gave the appearance that appellant had engaged in

additional, serious conduct. Our review of the transcript, however, does not indicate that appellee

alleged that appellant had attempted to discourage the victim from attending any court hearing.

Rather, the statements appear to have been intended to show the seriousness of the crimes and the

psychological harm that the victim suffered.       Although appellee’s statements may have been

somewhat inartfully worded, we do not believe that the prosecution alleged that appellant threatened

the victim to not attend the hearing. Furthermore, even if these statements rose to the level of error,

we would nevertheless conclude that no reversible error occurred because appellee offered an

overwhelming amount of information to suggest that, once again, appellant served as the ringleader

and orchestrated the entire course of criminal conduct that resulted in the kidnap, assault, rape, and

attempted murder of the victim.       As such, we believe that any potential error regarding the

prosecutor’s statements at sentencing constitutes, at most, harmless error. See Crim.R. 61.

        {¶ 27} Finally, appellant asserts that (1) the trial court should have ordered a pre-sentence

investigation to confirm, or to rebut, the prosecution’s assertion that appellant did not express

remorse, and (2) the lack of a pre-sentence investigation report demonstrates that the court did not

sufficiently review the recidivism factors, appellant’s criminal history or other proper sentencing

considerations. However, as appellee points out, a pre-sentence investigation is only required in

cases when a trial court imposes community control. Crim.R. 32.2 states: “Unless the defendant

and the prosecutor in the case agree to waive the presentence investigation report, the court shall, in

felony cases, order a presentence investigation and report before imposing community control
MEIGS, 18CA20 & 18CA21                                                                           13

sanctions or granting probation.” R.C. 2951.03(A)(1) specifically states that “[n]o person who has

been convicted of or pleaded guilty to a felony shall be placed under a community control sanction

until a written presentence investigation report has been considered by the court.” The Supreme

Court of Ohio has held that “the plain text of Crim.R. 32.2 and R.C. 2951.03(A)(1) also places an

unavoidable duty on the trial court to obtain a presentence investigation report in every felony case in

which a prison sentence is not imposed.” State v. Amos, 140 Ohio St. 3d 238, 2014-Ohio-3160, 17
N.E.3d 528, ¶ 15.

        {¶ 28} In the case at bar, appellant did not seek or receive a community control sanction, nor

was it likely, due to the seriousness of the charges, that the trial court would sentence her to serve a

community control sanction. Thus, a pre-sentence investigation report is not required under the

circumstances present in this case.

        {¶ 29} Accordingly, based on the reasons set forth above, we overrule appellant’s third

assignment of error and we affirm the trial court’s judgment.

                                                             JUDGMENT AFFIRMED.
MEIGS, 18CA20 & 18CA21                                                                              14

                                          JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs
herein taxed.

        The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Meigs County
Common Pleas Court to carry this judgment into execution.

         If a stay of execution of sentence and release upon bail has been previously granted by the
trial court or this court, it is temporarily continued for a period not to exceed sixty days upon the bail
previously posted. The purpose of a continued stay is to allow appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of the proceedings in that court. If a
stay is continued by this entry, it will terminate at the earlier of the expiration of the sixty day period,
or the failure of the appellant to file a notice of appeal with the Supreme Court of Ohio in the
forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court
of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal prior to expiration of
sixty days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of
Appellate Procedure.

        McFarland, J. & Hess, J.: Concur in Judgment & Opinion

                                                       For the Court




                                                       BY:
                                                          Peter B. Abele, Judge
MEIGS, 18CA20 & 18CA21                                                                       15


                                     NOTICE TO COUNSEL

        Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time
period for further appeal commences from the date of filing with the clerk.